Citation Nr: 1100447	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-38 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disability other 
than PTSD and bipolar disorder.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.

4.  Whether new and material evidence has been received to reopen 
a claim of service connection for a neck disability.

5.  Whether new and material evidence has been received to reopen 
a claim of service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1979 to October 1981.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from February and July 2007 
rating decisions by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO) that denied service 
connection for bipolar disorder, PTSD, and Grave's disease; and 
declined to reopen claims of service connection for a psychiatric 
disability (other than PTSD/bipolar disorder), a low back 
disability, a neck disability, and migraine headaches.  In 
November 2008, the Veteran requested a Travel Board hearing; in 
January 2010 he withdrew the request.  In May 2009, he withdrew 
his claims of service connection for bipolar disorder and Grave's 
disease.  In November 2010, the Board received additional 
evidence with a waiver of RO initial consideration.

The RO characterized the Veteran's claim of service connection 
for PTSD as one to reopen.  In this regard it is noteworthy that 
a February 2007 rating decision denied service connection for 
PTSD, and a July 2007 rating decision continued the denial.  The 
Veteran's July 2007 notice of disagreement (NOD) was a timely NOD 
with the initial February 2007 denial..  Consequently, the matter 
must be considered de novo, rather than as a claim to reopen.  

Furthermore, the Board notes that in Clemons v. Shinseki, 23 Vet. 
App. 1, the U.S. Court of Appeals for Veterans Claims (Court) 
held that the scope of a service connection for PTSD claim 
encompasses other psychiatric diagnoses shown.  As the Court 
further noted, however (See Clemons at 8, citing Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008)), in claims to reopen where a 
previous final determination was limited to a specific diagnosis, 
a claim of service connection for a diagnosis other than the 
specific one previously adjudicated is a separate and distinct 
claim, rather than becoming part and parcel of the claim 
previously finally decided.  Accordingly the scope of the claim 
to reopen a claim of service connection for a psychiatric 
disability does not encompass the diagnoses of PTSD and bipolar 
disorder (because the Veteran explicitly withdrew such claim in 
May 2009).

Although the RO implicitly reopened the Veteran's claims of 
service connection for low back and neck disabilities by deciding 
those issues on the merits in the February 2007 rating decision, 
the question of whether new and material evidence has been 
received to reopen such claims must be addressed in the first 
instance by the Board because that matter goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate them 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the Veteran's claims accordingly.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The matters of service connection for service connection 
for PTSD and for a low back disability and migraine 
headaches (on de novo review;), and whether new and 
material evidence has been received to reopen a claim of 
service connection for a neck disability are being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.


FINDINGS OF FACT

1.  A final June 2004 rating decision denied the Veteran service 
connection for a psychiatric disability (to include depression, 
panic attacks and delusions) on the basis that such disability 
was not noted in service and, in essence, was not shown to be 
related to his service.

2.  Evidence received since the June 2004 rating decision does 
not tend to show that a psychiatric disability was manifest in 
service or that a psychiatric disability other than PTSD or 
bipolar disorder is related to the Veteran's service; does not 
relate to the unestablished fact necessary to substantiate the 
claim of service connection for a psychiatric disability other 
than PTSD/bipolar disorder; and does not raise a reasonable 
possibility of substantiating such claim.

3.  A final December 1981 rating decision denied the Veteran 
service connection for a back disability essentially on the basis 
that such disability was not shown.

4.  Evidence received since the December 1981 rating decision 
includes records showing a current back disability and the 
Veteran's statements reporting continuity of back complaints 
since service, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a low back 
disability, and raises a reasonable possibility of substantiating 
the claim. 

5.  A final June 2004 rating decision denied the Veteran service 
connection for migraine headaches on the basis that such 
disability as not shown.

6.  Evidence received since the June 2004 rating decision 
includes records showing treatment for migraine headaches, and a 
November 2010 medical opinion which relates such headaches to the 
Veteran's service; relates to the unestablished fact necessary to 
substantiate the claim of service connection for migraine 
headaches; and raises a reasonable possibility of substantiating 
such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for a psychiatric disability (other 
than PTSD and bipolar disorder) may not be reopened.  38 U.S.C.A. 
§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received, and the claim of 
service connection for a low back disability may be reopened.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received, and the claim of 
service connection for migraine headaches may be reopened.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

Regarding the claims to reopen (claims of service connection for 
a low back disability and migraine headaches), inasmuch as this 
decision grants that portion of such claims that is addressed, 
there is no reason to belabor the impact of the VCAA on these 
matters; any error in notice timing or content is harmless.

Regarding whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric disability 
other than PTSD/bipolar disorder, a March 2006 letter provided 
the Veteran the adequate notice mandated by Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Given that this claim to reopen is being 
denied, whether or not he received timely notice regarding a 
disability rating and an effective date of award (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) is moot.  
Regardless, an April 2009 letter provided such notice.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  Notably, in a claim to reopen, the duty to 
assist by arranging for a VA examination or obtaining a medical 
opinion does not attach until the previously denied claim has 
been reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has 
not identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence as appropriate, and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Generally, a rating decision denying a claim for VA benefits that 
is not appealed is final based on the evidence of record at the 
time of the decision, and may not be reopened or allowed based on 
such evidence.  38 U.S.C.A. § 7105.  However, if new and material 
evidence is presented or secured with respect to the claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence already of record when the last final denial of the 
claim was made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose 
of reopening a claim the credibility of newly received evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Psychiatric disability other than PTSD/bipolar disorder:

A final June 2004 rating decision denied service connection for a 
psychiatric disability (to include depression, panic attacks and 
delusions) on the basis that such disability was not noted in 
service and, in essence, was not shown to be related to the 
Veteran's service.  

Evidence of record at the time of the June 2004 rating decision 
included:

The Veteran's STRs which do not show complaints of, or treatment 
for, psychiatric disability;

May  to July 2003 state of California mental health records which 
show variously diagnosed psychiatric disabilities that began 
during the Veteran's childhood;

Statements from the Veteran attributing his current psychiatric 
disability to his military service.

Evidence received since the June 2004 rating decision includes:
Statements from the Veteran reiterating his contentions that he 
has a psychiatric disability related to service;

Statements from various family members supporting the Veteran's 
allegations;

Postservice treatment records (to include: State of California 
mental health records; Sacramento County Department Medical 
System; Correctional Health records; and Atascadero state 
hospital which show ongoing psychiatric treatment;

VA treatment records from October 2008 to September 2009 which 
show the Veteran received treatment for psychiatric disability.

As the claim was previously denied because a psychiatric 
disability was not manifested in service or shown to be related 
to the Veteran's service, for additional evidence received to be 
new and material, it must relate to the unestablished fact, i.e., 
whether there is a nexus between the Veteran's psychiatric 
disability and his service.

The additional treatment records, and statements by the Veteran 
and his family members are new only to the extent that they were 
not previously of record and were not considered by the RO in 
June 2004.  The Board notes, however, they do not bear directly 
and substantially upon the matter under consideration.  They do 
not tend to show that a psychiatric disability other than 
PTSD/bipolar disorder was manifest in service or is otherwise 
related to service.  In fact they tend to disprove his claim, by 
attributing his psychiatric disability to childhood trauma.

As no further evidence has been received in connection with the 
instant claim to reopen, the Board must find that no evidence 
received since the June 2004 rating decision relates to the 
unestablished fact necessary to substantiate the claim (i.e., 
that there is a nexus between a current psychiatric disability 
other than PTSD/bipolar disorder and the Veteran's service).  
Hence, the evidence received since the June 2004 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a psychiatric disability other 
than PTSD/bipolar disorder, and is not material.  Accordingly, 
the claim of service connection for such disability may not be 
reopened.

Low back disability:

A final December 1981 rating decision denied the Veteran service 
connection for a low back disability essentially on the basis 
that such disability was not shown. 

Evidence of record at the time of the December 1981 rating 
decision included the Veteran's STRs, which show low back 
complaints and treatment from January to March 1980.  A September 
1981 record notes that the Veteran elected not to undergo a 
separation examination.

Evidence received since the December 1981 rating decision 
includes 2005 to 2006 prison health records which show treatment 
for low back pain and an August 2005 X-ray report which notes 
narrowing of the lumbar spine; 2008 VA treatment records which 
show treatment for chronic low back pain; and multiple statements 
from the Veteran indicating that he has experienced low back pain 
since service.

As the Veteran's claim of service connection for a low back 
disability was previously denied based essentially on a finding 
that a low back disability was not shown, for additional evidence 
received to be new and material, it must relate to this 
unestablished fact, i.e., it must tend to show that the Veteran 
has a low back disability.  The additional records show a current 
low back disability; relate to the unestablished fact needed to 
substantiate the Veteran's claim of service connection for a low 
back disability; and raises a reasonable possibility of 
substantiating the claim.  Hence, the additional evidence is both 
new and material, and the claim of service connection for a low 
back disability may be reopened.

Migraine headaches:

A final June 2004 rating decision denied the Veteran service 
connection for migraine headaches on the basis that such 
disability was not shown.

Evidence of record at the time of the June 2004 rating decision 
included the Veteran's STRs, which do not show complaints of, or 
treatment for, migraine headaches; and postservice treatment 
records from Napa State Hospital which do not pertain to migraine 
headaches.

Evidence received since the June 2004 rating decision included 
Mule Creek prison health records which note complaints of 
migraine headaches; 2008-2009 VA treatment records showing 
complaints of and treatment for migraine headaches; statements 
from the Veteran indicating that he had migraine headaches in 
service; and a November 2010 medical opinion from K.Z., P.A. 
which attributes the Veteran's chronic migraine headaches to 
service.

As the Veteran's claim of service connection for migraine 
headaches was previously denied on the basis that such disability 
was not shown, for additional evidence received to be new and 
material, it must relate to this unestablished fact, i.e., it 
must tend to show that the Veteran has a migraine headache 
disorder (and relate it to his service).  Since the additional 
records received show the Veteran has migraine headaches, and a 
medical opinion from K.Z., P.A. appears (based on the Veteran's 
accounts, which for purposes of reopening must be presumed 
credible) to attribute the migraine headaches to the Veteran's 
military service, the additional evidence relates to the 
unestablished facts needed to substantiate the claim of service 
connection for migraine headaches, and raises a reasonable 
possibility of substantiating such claim.  Hence, the additional 
evidence is both new and material, and the claim of service 
connection for migraine headaches may be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disability other than PTSD and bipolar disorder is 
denied.

The appeal to reopen claims of service connection for a low back 
disability and for migraine headaches is granted.

REMAND

Neck disability:

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) stated, in essence, that in a 
claim to reopen proper notice to a claimant must include, with 
some degree of specificity, notice of the evidence and 
information that is necessary to reopen a claim, as well as 
notice of what evidence and information are necessary to 
establish entitlement to the underlying claim.  A review of the 
claims file found that notice in this regard has been incomplete 
(or inaccurate).

A final, December 1981, rating decision denied service connection 
for a neck disability on the basis that such disability pre-
existed, and was not aggravated by, the Veteran's service.  
Although March 2004 and March 2006 correspondence notified the 
Veteran generally that new and material evidence was needed to 
reopen the claim of service connection for such disability, the 
March 2004 notice did not provide the applicable definition of 
new and material evidence, and neither notice was Kent- 
compliant.  He was not adequately advised of what type of 
evidence would be considered new and material; and of what 
evidence was needed to substantiate the underlying claim of 
service connection for a neck disability.  As the Court has held 
that failure to provide the type of notice outlined in Kent is a 
prejudicial notice defect, the Board has no recourse but to 
remand this matter for proper notice.

PTSD:

PTSD has been diagnosed.  In several statements the Veteran has 
identified his alleged stressors as abuse he encountered form a 
Church located on the Army Base where he was stationed in Germany 
(He alleges it turned out to be a cult that brainwashed young 
soldiers; and, that he was a victim of multiple racial attacks 
and personal assaults).  In an October 2006 VA Form 21-0781a , 
the Veteran reports that several servicemen from different units 
coerced him into joining a religious cult under the assumed name 
of "House of Prayer Holy Reformation".  In March 2009 the RO 
received letters from the Veteran to his parents and siblings 
dated in 1980 and 1981 describing his alleged stressors (i.e., 
personal attacks and activity of a religious organization/cult).  

In a May 2009 statement, M.L., Jr., a reported fellow-serviceman, 
corroborated the Veteran's accounts of racial attacks and cult 
activity in Germany, and identified two NCOs (Sergeants R. and 
M.).  M.L., Jr. remembered the Veteran being bruised and 
complaining of abuse from "Neo-Nazi" fellow- soldiers, and 
stated that he personally witnessed Sergeants R. and M. confront 
the Veteran about his complaints of rough treatment from other 
soldiers in the unit (the Veteran related he was beaten at night 
while in bed and that they wore white sheets when they came in so 
that they could not be identified).  He specified that while he 
and the Veteran were stationed at company D 32nd signal Frankfurt 
Germany in 1980, they joined the House of Prayer Holy Reformation 
which was located on the base, and turned  out to be a cult.  
M.L. Jr. stated that the events were well documented.

Associated with the claims file is a September 4, 1981 
recommendation for discharge written by the Veteran's company 
commander L.H.V.  It was noted, in part, that 
"Up until July 1981, SP4 [Veteran] worked in G-3 Plans & 
Exercise (PLEX). Following an incident with his NCO 
supervisor he was moved to G-3 Training, where he currently 
works.  The alleged incident involved SP4 [Veteran] being 
placed on detail.  When he approached his NCOIC to ask if 
he could put some more people on detail, his NCOIC got very 
upset and proceeded to use profane language.  SP4 [Veteran] 
pursued the matter by going to both the section Sergeant 
Major and the section Chief and was told that " . . this is 
the Army, you just do what you are told."  Later, when he 
publically voiced his opinion that G-3 PLEX was an "evil" 
place because "all they do is talk about war and killing", 
he was moved to another section in G-3."

The document also notes that the Veteran asserted that the Army 
was an evil organization dedicated to planning wars and killing 
people and not "ordained from God".  The Veteran stated that 
his religion forbade him from killing and therefore he would no 
longer participate in weapons qualification and similar type 
activities.  Notably, the document mentions that Sergeant M was 
his superior.  The Board observes that while unreported (to 
proper authority) specific events might not be capable of 
corroboration, it may well be possible (from unit records or base 
MP or CID records) to corroborate that on the base in Germany 
where the Veteran and his 'buddy" were stationed (and during 
such time), there was cult activity associated with a religious 
organization on base, there were racial incidents on base, and/or 
there was neo-Nazi activity on base, particularly as it is 
alleged that such events were "well-documented".

As the Veteran has a current diagnosis of PTSD, and as the 
location and approximate time frames for the alleged stressor 
events are known and such events are may be capable of 
corroboration, at least in part (or found to not have occurred as 
alleged), further development for corroboration of the alleged 
events is necessary.  Furthermore, the Veteran has submitted 
letters dated he purportedly sent to his parents and siblings in 
1980 and 1981.  There are no postmarked envelopes associated with 
the claims file, and the record raises questions regarding their 
authenticity (and consequently the Veteran's credibility).  The 
authenticity of the letters may be capable of corroboration (by 
interviews of the addressees or forensic means).  If the alleged 
stressor events are verified, the matter of whether the Veteran 
has PTSD related to the events describes may require medical 
opinion development.

Migraine headaches:

Upon reopening of this claim the Board is required to consider 
whether or not to proceed to de novo review.  In Hickson v. 
Shinseki, 23 Vet. App. 394 (2010), the Court indicated that when 
the Board reopens a claim after the RO has denied reopening the 
same claim, the matter must generally be returned to the RO for 
consideration on the merits, unless there is a waiver from the 
Veteran or no prejudice would result from adjudication of the 
claim.  Here, the Veteran has submitted additional evidence (with 
a waiver) to include a November 2010 medical opinion relating his 
migraine headaches to multiple beatings he experienced at the 
hand of fellow soldiers while he was on active duty.  Inasmuch as 
the matter of entitlement to service connection for PTSD is being 
remanded for stressor verification, and a credibility analysis 
(which in part requires corroboration of beatings), the matter of 
service connection for migraine headaches on de novo review is 
inextricably intertwined with the PTSD claim, requiring deferral 
of further consideration at this time (and possibly development 
of medical evidence).  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

Low back disability:

The Veteran's STRs include January to March 1980 records which 
show treatment for lumbar muscle sprain.  He was treated with 
medication and heat and placed on limited duty.  As was noted, he 
elected not to undergo a service separation examination.

Postservice treatment records show ongoing treatment for low back 
pain.  An August 2005 X-ray shows narrowing of the lumbar spine 
at L5-S1.

The Veteran has submitted multiple statements indicating that he 
has experienced low back pain since service.

Governing caselaw (McLendon v. Nicholson, 20 Vet. App. 79 (2006)) 
notes that an examination or medical opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) indicates 
that the claimed disability or symptoms may be associated with 
the established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
McLendon, the Court held that the third prong of 38 C.F.R. 
§ 3.159(c)(4) is a "low threshold" standard.  

The above-outlined circumstances in this matter satisfy the "low 
threshold" standard; an examination to secure a medical nexus 
opinion is necessary.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Regarding the Veteran's claim to reopen a 
claim of service connection for a neck 
disability, the RO should issue the 
Veteran the type of notice required in 
claims to reopen under Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The notice must 
specifically include the applicable 
definition of new and material evidence, 
and (with some degree of specificity) 
notice as to what type of evidence would 
be considered new and material, as well as 
what remains necessary to establish the 
underlying claim of service connection for 
the Veteran's neck disability.  Since the 
final decision in this matter, in December 
1981 was based essentially on a finding 
that the neck disability pre-existed 
service and was not aggravated therein, 
the notice should specify that for 
evidence to be considered new and 
material, it would need to show either 
that a neck disability did not pre-exist 
service or that it increased in severity 
during (was aggravated by) service.  The 
Veteran and his representative should have 
the opportunity to respond.  The RO should 
arrange for any further development 
suggested by their response(s).

2.	The RO should arrange for exhaustive 
development (to include, to the extent 
possible via Army police/investigative 
unit records) for corroborating 
information that on the post where the 
Veteran was stationed in Germany in 1980 
and 1981, there was well-documented 
activity of a religious cult (associated 
with the church identified by the Veteran 
and his buddy) and a neo-Nazi group.  

3.	The RO should also arrange for exhaustive 
development (by interviews with the 
identified recipients, requests for 
postmarked envelopes, if existing,  and/or 
forensic studies) to determine the 
authenticity of the purported letters from 
the Veteran to his family he has submitted 
in support of his claim.  

4.	The RO should then make a formal 
determination as to what (if any alleged 
stressor event(s) in service are deemed 
corroborated.  If (and only if) an alleged 
stressor event in service is found 
corroborated, the RO should arrange for 
the Veteran to be afforded a VA 
psychiatric evaluation to determine 
whether he has PTSD based on such 
stressor(s).  In such event, the Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examination and the 
report thereof must be in accordance with 
DSM-IV.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran 
does not meet the criteria for such 
diagnosis.  The examiner must explain the 
rationale for all opinions given.

5.	After development for PTSD is complete 
(and a determination is made whether the 
Veteran's alleged beatings in service are 
corroborated), the RO should arrange for 
any further development deemed necessary, 
regarding the claim of service connection 
for migraine headaches (to including 
scheduling a medical nexus examination, if 
indicated). 

6.	The RO should also arrange for the Veteran 
to be examined by an orthopedist to 
determine whether his current low back 
disability is related to his service/the 
complaints noted therein.  The examiner 
must review the Veteran's claims file in 
conjunction with the examination 
(specifically noting STR reports of low 
back complaints).  Based on examination of 
the Veteran and review of his claims file, 
the examiner should provide an opinion 
responding to the following:  is it at 
least as likely as not (i.e., a 50% or 
better probability) that the Veteran's 
current low back disability is related to 
his service, and specifically to the low 
back complaints noted therein.  The 
examiner must explain rationale for all 
opinions.

7.	The RO should then re-adjudicate all the 
claims remaining on appeal.  If any 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


